Citation Nr: 0431531	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for disorders of the back and right foot.  

The veteran initially filed a claim for a back condition in 
October 1992.  A VA examination was scheduled for December 
1992, and the veteran failed to report for it.  In March 
1993, the RO issued correspondence to the veteran advising 
him that, since he failed to report for the scheduled VA 
examination, no further action would be taken on his claim.  
Inasmuch as the claim was never actually formally denied, the 
Board will adjudicate the veteran's claim on appeal on the 
merits.


FINDINGS OF FACT

1.  The veteran's symptoms pertaining to the back and right 
foot, primarily manifested by pain and calluses, 
respectively, are not indicative of any clinical disability 
productive of functional impairment.  

2.  The preponderance of the competent evidence is against 
finding that current symptoms in the back and right foot are 
related to the veteran's active military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2002 letter, the RO informed the appellant of 
the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by a May 2003 statement of the case 
(SOC), of the pertinent law, and what the evidence must show 
in order to substantiate the claims.  The SOC also advised 
him of the evidence that was of record.  The Board therefore 
believes that appropriate notice has been given in this case.  
The appellant has responded to the RO's October 2002 
communication by providing testimony at a hearing held at the 
RO in February 2004 and submitting additional evidence at 
that time, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit 
evidence, and to attend a hearing.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file, and that that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In this case, VA examination were 
conducted in 2002 and 2004, evaluating the veteran's claimed 
conditions.  

Thus, in sum, the veteran was informed of the duty to notify, 
and of the duty to assist and to obtain records, 
examinations, and/or opinions.  The veteran was specifically 
advised of the type of evidence that is necessary to support 
the claims.  He has also been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  VA has satisfied its duty to assist the appellant 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims (including examinations), 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) reflect that, in May 1991, 
the veteran struck his right foot on a bedside table, falling 
out of bed.  The area of the 5th metatarsal head was 
described as tender to palpation, and X-ray films were 
negative.  In June 1991, the veteran was seen for complaints 
of a 3-week history of back pain.  Later in June 1991, it was 
noted that the veteran's back showed no signs of improvement.  
The entry indicated that the veteran fell out of the back of 
a truck, sustaining injury at the level of the 4th and 5th 
thoracic vertebrae (T4 and T5).  An assessment of 
musculoskeletal strain was made.  Another entry dated in June 
1991 reflects that the veteran had a 2-month history of back 
pain which began while he was jumping rope.  X-ray films of 
the thoracic spine were normal.  An assessment of lower 
thoracic back pain, slowly resolving, was made.  A medical 
examination report of July 1992 shows that clinical 
evaluation of the feet and lower extremities was abnormal due 
to athlete's foot and pes planus, with no symptoms.  Clinical 
evaluation of the spine was normal.  The veteran did not 
subjectively note having any foot trouble or back pain.  

A VA examination was conducted in December 2002.  The veteran 
reported that his right foot started hurting in service when 
he was fitted with the wrong size boot, which was too tight 
and was then corrected.  He stated that he developed a callus 
over the 5th toe which was treated once, with freezing.  
Thereafter, he struck his right foot on a bedside table, 
which resolved, and that was noted to be unrelated to his 
current complaints of pain involving the 5th toe and 
forefoot.  Physical examination revealed flat feet and 
calluses on the 2nd, 3rd, and 5th toes.  A diagnosis of 5th-toe 
corn and calluses over the plantar aspect of the 2nd and 3rd 
toes, without pain, was made.  The examiner opined that the 
veteran's foot problems were unrelated to the incident in 
service when the veteran struck his foot.

The December 2002 VA examination also evaluated the spine, 
and it was noted that the claims folder was not available for 
review.  The veteran reported that he slipped and fell while 
he was carrying items which then fell on top of him.  He 
noted that his back bothered him in the thoracic area, and 
that he had gone to see a private chiropractor, following 
which he was able to jump rope and run, which he had 
previously been unable to do after the incident.  The veteran 
complained of aggravation/discomfort in the thoracic area, 
extending around the right side of the chest wall, and of low 
back pain when wearing a tool belt.  The examiner opined that 
the veteran's low back problems were not due to the injury in 
service, and that the thoracic complaints were possibly 
related to the injury, but the examiner said there was no 
definite diagnosis of a disability, unless X-ray films showed 
something.  The examiner stated that it was unlikely that any 
neck problems were related to the fall in service, unless the 
veteran complained of neck symptoms in service.  X-ray films 
were taken, and showed no significant abnormailty.  

The veteran presented testimony at a hearing held at the RO 
in February 2004.  He testified that he slipped and fell 
loading furniture into a truck, falling on the middle of his 
back with a chest he was carrying.  He stated that he saw a 
chiropractor in September 1991 and that his symptoms of the 
thoracic spine have never fully resolved and are getting 
worse.  With respect to his right foot, the veteran testified 
that he had been issued the wrong size boot, causing corns 
and pain.  He stated that he had not been treated for his 
back or foot since he started being treated by VA.  He stated 
that he had symptoms on the right foot consisting of calluses 
and pain.  

The veteran's private chiropractor submitted a medical 
statement in January 2004, indicating that the veteran was 
treated for back problems initially sustained in April 1991.  
The treatment dates were reported as: September 1991, 
November 1998, and June 2001.  The treating diagnosis was 
thoracic sprain (T6-T9) with nerve root radiculitis and 
paresthesia of the affected intercostal nerves, especially on 
the right side.  The treatment consisted of physical therapy 
and corrective spinal manipulation for spinal malalignment.  

X-ray films of the thoracic spine taken in August 2003 
revealed no compression, disks maintained, pedicles intact, 
and good alignment.  An MRI of the thoracic spine, also done 
in August 2003, revealed no significant abnormalities.  

A VA examination of the spine was conducted in February 2004, 
and the claims folder was reviewed.  It was noted that the 
veteran injured the thoracic area of his back in April 1991, 
but prior to that was on the boxing team and had worked out 
heavily.  The veteran complained of pain in the thoracic area 
every day.  Examination of the thoracic spine showed normal 
alignment.  The veteran complained of tenderness to palpation 
and pain on motion.  Sensory examination revealed numbness to 
sharp sensation.  An impression of chronic thoracic back 
pain, with subjective numbness through the right later side 
of the chest from T5 to T9, was made.  There was no evidence 
of nerve or cord entrapment.  It was noted that an MRI done 
previously was completely normal.  The examiner opined that 
the physical examination and history were mostly suggestive 
of functional overlay with positive Waddell signs.  It was 
noted that the examination was consistent with a 
magnification of symptoms, and that the back pain did not 
seem to cause any specific weakness or incoordination.  

A report of contact dated in July 2004 indicates that the RO 
contacted the veteran's private chiropractor in an attempt to 
obtain the actual treatment records, but was told that there 
were no other records available and that the complete report 
was contained in the January 2004 statement, which is of 
record.

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

IV.  Analysis

Service Connection - Back and Right Foot

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that service connection for disorders of the back 
and/or right foot is warranted.   

The SMRs document complaints of an injury to the right foot 
in May 1991, when the veteran struck his right foot on a 
bedside table falling out of bed.  The area of the 5th 
metatarsal head was described as tender to palpation, and X-
ray films were negative.  Several entries dated in June 1991 
document an injury of the thoracic spine, assessed as 
musculoskeletal strain and lower thoracic back pain, slowly 
resolving.  X-ray films of the thoracic spine were normal.  
Significantly, the record demonstrates that no disorder of 
the thoracic spine or right foot disorder, manifested by 
corns or calluses, was found on objective examination, or 
subjectively noted by the veteran, at the time of his 
separation from active military service.

Essentially, the veteran has no currently manifested 
disability of the thoracic spine other than pain and 
subjective complaints of numbness.  The veteran's private 
chiropractor noted that he treated the veteran in September 
1991, November 1998, and June 2001 with a treating diagnosis 
of thoracic sprain (T6-T9) with nerve root radiculitis and 
paresthesia of the affected intercostal nerves, especially on 
the right side.  However, subsequent X-ray films of the 
thoracic spine (December 2002 and August 2003) have been 
consistently negative and an MRI from 2003 was also negative.  
When the veteran was most recently examined in February 2004, 
an impression of chronic thoracic back pain with subjective 
numbness through the right lateral side of the chest from T5 
to T9 was made.  There was no evidence of nerve or cord 
entrapment.  The examiner opined that the physical 
examination and history were mostly suggestive of functional 
overlay with positive Waddell signs.  It was noted that the 
examination was consistent with a magnification of symptoms, 
and that the back pain did not seem to cause any specific 
weakness or incoordination.

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this case, 
there are subjective complaints of pain, and numbness without 
any evidence of any underlying pathology.  Since there is no 
competent medical evidence of the existence of a clinical 
disability of the thoracic spine, this claim may be denied on 
this basis alone.  

Furthermore, there has been no competent evidence 
etiologically linking the claimed back disorder and service.  
In this regard, in December 2002 the VA examiner opined that 
the thoracic complaints could possibly be related to the 
injury in service, but for the absence of any diagnosed 
disability.  However, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
use of the word "possibly" makes the opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  There has been no other evidence or medical 
opinion presented which establishes that such a relationship 
exits.  

As for the claimed right foot condition, the only currently 
manifested symptoms of the right foot consist of a 5th-toe 
corn and calluses over the plantar aspect of the 2nd and 3rd 
metatarsal heads, without complaints of pain.  In this 
regard, the Board notes that the veteran does not have any 
physical disability of the right foot.  That is, the symptoms 
shown during the December 2002 examination, as reported 
above, are not productive of any functional impairment.

Moreover, the veteran's foot symptoms of corns and calluses, 
identified in 2002, have not been etiologically related to 
the veteran's period of service.  The veteran maintains that 
his currently claimed right foot condition is either related 
to an injury to the right foot or wrong-size boots issued in 
service, both of which occurred more than 10 years 
previously.  The veteran himself reported that he was 
ultimately issued the correct size boots during service.  
Moreover, the VA examiner in December 2002 opined that the 
veteran's current right foot complaints were not due to the 
right foot injury sustained during service.  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology, as they apply to this case.  However, 
although it is clear that the veteran was treated for back 
and right foot symptoms during service in 1991, it was not 
until many years later (1998) that he was again treated for 
back problems, and the record reflects that he was never 
thereafter treated for any right foot symptoms.  The veteran 
has provided testimony to the effect that the injuries to the 
back and right foot sustained during service have caused 
chronic residuals.  However, supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  As a layman, the 
veteran is competent to report that he had back and right 
foot symptoms in service, but he is not competent to provide 
a medical nexus opinion relating current disability to the 
symptoms he experienced in service, or to the claimed post-
service conditions.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Savage v. Gober, 10 Vet. App. 488 (1997).  Such 
evidence is lacking in this case.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for disorders of the back and right foot.  
Because the evidence is not in relative equipoise, the 
benefit-of-the-doubt rule is inapplicable.  See Gilbert, 
supra.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a right foot disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



